 
Exhibit 10.1

 
[Pershing Gold Corporation letterhead]

 
November 21, 2012


Mr. Eric Alexander
10691 Chadsworth Lane
Highlands Ranch, CO 80126


Re: Revised Terms of Employment


Dear Eric:


This letter confirms our agreement to amend and restate your offer letter to
reflect revised terms of employment. Your are employed as Vice President Finance
and Controller for Pershing Gold Corporation (the “Company”). You report
directly to Stephen D. Alfers, President, Chief Executive Officer and Chairman
of the Board. The details of your employment are as follows:
 
Base Salary: Your annual salary shall be $175,000 (“Base Salary”), payable
$14,583 once monthly, on the last day of the month, in accordance will the
Company’s normal payroll policy and subject to federal and state withholding
laws. The Base Salary will be reviewed at least annually, and any adjustments
will be made at the sole discretion of the Chief Executive Officer with the
approval of the Board of Directors.
 
Restricted Stock Grant: Subject to approval of the Board of Directors, the
Company will grant you 200,000 shares of restricted stock of the Company
pursuant to the 2012 Equity Incentive Plan (the “Plan”). The shares of
restricted stock shall be subject to the following vesting provisions.  All
vesting is subject to clawbacks (as shall be set forth in the restricted stock
award agreement), and the terms of the Plan and the restricted stock award
agreement including Section 6(f) of the Plan (Termination of
Employment).  Notwithstanding anything to the contrary, all vested shares may be
exercised and disposed of not sooner than six months following the date hereof:
 
Percentage of Shares to Vest
Date of Vesting
33.33%
November 30, 2013
33.33%
November 30, 2014
33.34%
November 30, 2015

 
Bonus: You will be entitled to participate in the Company’s executive plans as
they may be established or amended.
 
 
 

--------------------------------------------------------------------------------

 
 
Benefits: Contingent upon underwriting review, you will be eligible to
participate in the Company’s health, dental and vision plans for employees.
Benefits will become effective on the 1st day of the month of the third month
following your start date.
 
Non-Disclosure, Non-Competition and Non-Solicitation Agreement: As a condition
of your employment you will be required to sign a mutually acceptable agreement,
the essential terms of which are 1) three year term, 2) severance 1.0x base
salary and bonus for termination without cause or resignation with good reason,
and 1.5x base and bonus for termination within 12 months following change of
control, 3) non-disclosure of confidential information, and 4) non-competition
and non-solicitation restrictive covenants during employment and 12 month
post-termination of employment.
 
Personal Leave: You will be allowed four weeks personal leave annually. Personal
Leave is calculated per calendar year, is prorated based on start date and does
not carry over from year to year. Holidays will be in accordance with Company
policy.
 
Technology: In addition to office equipment, you will be provided a laptop for
business use. You will also receive an expense reimbursement of $90 per month
for your mobile device service/data plan to defray the costs of using your
device for business communications.
 
Proof of Employment Eligibility: On your start date you will be required to
complete Form I-9 verifying your identity and eligibility for employment and
provide appropriate documentation.  Your birth certificate, Social Security
card, and passport or other government issued photo identification will be
acceptable for this purpose.
 
We understand that your employment with the Company will not in any way violate
the terms of any agreement with, or obligation to, any other individual or
company.
 
Your employment with the Company will be “at-will,” which means that either you
or the Company can terminate your employment at any time, for any reason or no
reason, with or without cause, warning, or notice.  This letter is not to be
construed as contract guaranteeing employment for any specific duration, and by
signing below, you acknowledge that no promises have been made to you concerning
the terms, conditions, duration, or any other aspect of your employment with the
Company, except as set forth in this letter.
 
 
2

--------------------------------------------------------------------------------

 
 
Please acknowledge your acceptance of this revised terms of employment letter by
signing below.
 
 
Pershing Gold Corporation
             
By: 
/s/ Stephen D. Alfers
   
Stephen D. Alfers
   
President & CEO
             
Accepted and agreed to:
         
/s/ Eric Alexander
 
Eric Alexander
       

 
 
3
 
 